TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00856-CR


                                    Curtis Strahan, Appellant

                                                  v.

                                   The State of Texas, Appellee


                  FROM THE 264TH DISTRICT COURT OF BELL COUNTY
             NO. 77106, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                 ORDER AND MEMORANDUM OPINION


PER CURIAM

               Appellant Curtis Strahan pleaded guilty to the offense of assault of a public

servant, see Tex. Penal Code § 22.01(b)(1), and the trial court placed him on deferred adjudication

community supervision. The State subsequently filed a motion to proceed with an adjudication

of guilt. After Strahan pleaded “true” to the allegations in the motion to adjudicate, the trial

court adjudicated him guilty and sentenced him to five years’ imprisonment. Strahan has filed a

notice of appeal from the trial court’s judgment adjudicating guilt.

               The rules of appellate procedure require that a trial court enter a certification of

the defendant’s right of appeal “each time it enters a judgment of guilt or other appealable

order.” See Tex. R. App. P. 25.2(a)(2). A defendant may appeal from a judgment adjudicating

guilt. See Tex. Code Crim. Proc. art. 42.02. As a result, a trial court is required to enter a written

certification of a defendant’s right of appeal from the judgment adjudicating guilt.
               The trial court’s certification in this case states that this is a plea-bargain case and

the defendant has no right of appeal. A plea-bargain case is defined as one in which a defendant’s

plea was guilty or nolo contendere and the punishment did not exceed the punishment

recommended by the prosecutor and agreed to by the defendant. Tex. R. App. P. 25.2(a)(2).

Here, Strahan did not plead guilty or nolo contendere. Instead, he pleaded true to allegations in

the State’s motion to adjudicate. See Hargesheimer v. State, 182 S.W.3d 906, 909-10 (Tex.

Crim. App. 2006) (holding that case in which defendant pleads true in motion to adjudicate is not

considered plea-bargain case under rule 25.2(a)(2)); Dears v. State, 154 S.W.3d 610, 613 (Tex.

Crim. App. 2005) (noting that rule 25.2(a)(2) specifically limits right to appeal plea bargains and

“refers only to plea bargain with regard to guilty pleas, not pleas of true on revocation motions”).

               Considering the apparent discrepancy between the certification and the record, we

abate the appeal and remand the cause to the trial court for entry of an amended certification

addressing Strahan’s right of appeal from the judgment adjudicating guilt. See Dears, 154 S.W.3d

at 614 (concluding that appellate court may examine certification for defectiveness and, when

appropriate, use rules 37.1 and 34.5(c) of the rules of appellate procedure to obtain another

certification). Once entered, the certification shall be included in a supplemental record and filed

with this Court no later than May 8, 2020. See Tex. R. App. P. 34.5(c)(2).

               It is ordered on March 25, 2020.



Before Justices Goodwin, Baker, and Kelly

Abated and Remanded

Filed: March 25, 2020

Do Not Publish

                                                  2